Citation Nr: 0102721	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from May 1970 to June 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed BVA decision dated August 1997 the Board 
denied service connection for schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the Board's decision is new, and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSION OF LAW

1.  The Board's August 1997 decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1104 (2000).

2.  The evidence received subsequent to the Board's August 
1997 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
schizophrenia have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for schizophrenia 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection for 
schizophrenia was first considered and originally denied in a 
September 1996 rating decision.  The veteran's claim was 
originally denied because there was no showing that the 
veteran suffered from schizophrenia in service.  This 
decision was appealed to the Board which affirmed the denial 
in an August 1997 decision.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2000).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a motion for reconsideration 
or an appeal to the United States Court of Appeals for 
Veterans Claims.  Therefore, the Board's August 1997 decision 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Board must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented the claim was reopened 
and considered based upon all of the evidence of record to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The third and final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The Board's August 1997 decision denying service connection 
for schizophrenia relied on the veteran's service medical 
records and a VA examination dated June 1996.  The veteran's 
service medical records did not report any complaint, 
diagnosis, or treatment for a psychotic disorder.  The VA 
examination diagnosis was undifferentiated and chronic 
schizophrenia which the examiner indicated "dates back to 
the period prior to his military service, became more obvious 
during the stresses of Basic Training, and has continued to 
be active subsequent to discharge."  The Board decision 
related that the veteran was presumed sound at the time he 
entered service and concluded that the VA examiner's 
statement that the schizophrenia pre-existed service was 
insufficient to constitute clear and unmistakable evidence to 
rebut the presumption of soundness.  In denying the veteran's 
claim the Board stated that the VA examiner's statement 
"appears unsupported by any convincing rationale or clinical 
findings."  The Board's decision also indicated that the 
veteran's period of military service was so brief in duration 
(less than 90 days) that the presumptive provisions of the 
laws regarding service connection do not apply.  See 
38 C.F.R. § 3.307.  

Additional pertinent evidence has been associated with the 
claims file since the Board's August 1997 denial of the 
veteran's claim for service connection.  This evidence 
includes a statement by a private physician, David Parrish, 
M.D., the VA examiner of record during the July 1996 VA 
examination, and an "advisory/independent medical opinion" 
by a VA medical consultant.  Dr. Parrish's medical report 
show that the veteran had difficulty with interpersonal 
relationships, a history of domestic violence, flatness of 
affect, and paranoid delusional thinking.  Specifically, Dr. 
Parrish's medical report, dated July 1998, diagnosed the 
veteran as having undifferentiated and chronic schizophrenia, 
with depressive and paranoid trends.  The report by Dr. 
Parrish also provides a rationale for how the veteran may 
have had undiagnosed schizophrenia prior to enlistment in 
service.  According to Dr. Parrish, it is possible that the 
veteran was in the early stages of the schizophrenic process 
upon entering service, which enabled him to hide the disorder 
from the recruiting officer, and that the schizophrenia 
became more pronounced during the veteran's brief period in 
the service. 

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
schizophrenia.  The evidence supports the veteran's 
contention that he suffers from schizophrenia, and the 
evidence is neither cumulative nor redundant.  While the 
statement from the private physician reaches the same 
conclusion as was contained in the June 1996 VA examination, 
this statement attempts to provide the rationale that the 
Board noted was missing at the time of the Board's decision.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim must be reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for 
schizophrenia, and to this extent, the appeal is granted.


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126).  Among 
other things, this law eliminated the concept of a well-
grounded claim, and substantially modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim. 

The Board notes that the veteran has not been afforded a VA 
examination in connection with the veteran's current appeal, 
and the Board is of the opinion that such a VA examination 
would be helpful.  Furthermore, the RO has not yet considered 
whether any additional notification or development is 
required under the Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126).

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for 
psychiatric treatment either prior to 
service or after discharge from service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not previously been 
obtained.

3.  The veteran should be afforded a 
psychiatric examination by a board of two 
psychiatrists to determine the nature and 
etiology of any psychiatric disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiners are requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, the report of 
the June 1998 VA examination and the July 
1998 statement by Dr. Parrish.  The 
examiners are requested to specify 
whether the clinical evidence supports a 
conclusion that the veteran had 
schizophrenia prior to service, and if 
so, whether it chronically worsened or 
increased in severity while the veteran 
was in service.  If the examiners 
determine that the schizophrenia did not 
pre-exist service, the examiners should 
specify whether the schizophrenia was 
first manifested during service.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be review in its history[,] 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be available to the examiner.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. 1§ 20.1100(b) (2000).



 



